DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602).

As per claim 21, Rangan teaches/suggests a processing architecture comprising: a processing element array comprising a plurality of processing elements (e.g. Fig. 1, ref. 10A-10D); instruction memory circuitry (e.g. associated with system memory) coupled to the processing element array and configured to: store a set of instructions comprising a plurality of instructions; and during each one of a plurality of processing cycles, provide instructions from the set of instructions to the plurality of processing elements based on instruction fetch signals (e.g. associated with instructions being fetched by instruction fetch unit for processing); and an instruction fetch unit (e.g. Fig. 2, ref. 22) coupled to the processing element array and the instruction memory circuitry, wherein the instruction fetch unit comprises: a conditional lookaside buffer configured to store an instruction skip value associated with one of the plurality of instructions (e.g. equate membership field bit); and fetch signal generator circuitry configured to: provide 
Rangan does not teach a coarse-grained reconfigurable array comprising:
instructions comprising a loop with a plurality of nested conditional instructions;
operating with one of the plurality of nested conditional instructions; 
receive a result of the one of the plurality of nested conditional instructions evaluated by one of the plurality of processing elements; and 
provide based at least in part on the result of the one of the plurality of nested conditional instructions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: instructions comprising a loop with a plurality of nested conditional instructions (e.g. associated with loop kernels having if-then-else structures); operating with one of the plurality of nested conditional instructions; receive a result of the one of the plurality of nested conditional instructions evaluated by one of the plurality of processing elements (e.g. equate to branch outcome that is communicated to IFU); and provide based at least in part on the result of the one of the plurality of nested conditional instructions (e.g. associated with communicating computed branch result to the IFU to start fetching instructions from the correct path) (Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Radhika’s CGRA into Rangan’s Radhika, [0005]) and improving performance by better utilizing processing elements (Radhika, [0056]) to obtain the invention as specified in claim 21.

As per claim 22, Rangan and Radhika teach/suggest all the claimed features of claim 21 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the fetch signal generator circuitry is further configured to provide the instruction fetch signals such that only instructions associated with a correct branch of the one of the plurality of nested conditional instructions are provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 23, Rangan and Radhika teach/suggest all the claimed features of claim 22 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to skip a number of instructions in the instruction memory circuitry based on the instruction skip value, such that these instructions are not provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

Rangan and Radhika teach/suggest all the claimed features of claim 22 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to iteratively skip a number of instructions in the instruction memory circuitry based on instruction skip values for nesting levels of the plurality of nested conditional instructions, such that only instructions associated with each correct nested branch of the plurality of nested conditional instructions are provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 31, Rangan teaches/suggests a method comprising: having a set of instructions such that an instruction fetch unit of a processing module executes only instructions from a correct path (Fig. 1-3; [0017]-[0020]; [0023]; and [0025]-[0026]).
Rangan does not teach the method comprising:
receiving input code comprising a loop with a plurality of nested conditions;
generating a data dependency graph from the input code;
fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting;
mapping nodes of the data dependency graph onto a coarse-grained reconfigurable array (CGRA); and
generating from the data dependency graph such that the CGRA executes instructions of each of the plurality of nested conditions.
Radhika teaches/suggests a coarse-grained reconfigurable array comprising: receiving input code comprising a loop with a plurality of nested conditions (e.g. associated code of loop kernels having if-then-else structures); generating a data dependency graph from the input code (e.g. associated with Fig. 8A); fusing nodes of the data dependency graph such that nested conditions are fused at each level of nesting (e.g. associated with Fig. 8B); mapping nodes of the data dependency graph onto a coarse-grained reconfigurable array (CGRA) (e.g. associated with mapping operations to processing elements on the CGRA); and generating from the data dependency graph such that the CGRA executes instructions of each of the plurality of nested conditions ([0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; and [0085]-[0089]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Radhika’s CGRA into Rangan’s processing architecture for the benefit of implementing a programmable architecture with high performance at low power consumption (Radhika, [0005]) and improving performance by better utilizing processing elements (Radhika, [0056]) to obtain the invention as specified in claim 31.

As per claim 32, Rangan and Radhika teach/suggest all the claimed features of claim 31 above, where Rangan and Radhika further teach/suggest the method comprising wherein generating the set of instructions comprises, for fused nodes of the data dependency graph, laying instructions out in memory such that fused instructions are provided to a same processing element if executed (Rangan, Fig. 1-3; [0017]-Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 33, Rangan and Radhika teach/suggest all the claimed features of claim 31 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing the nodes of the data dependency graph comprises: finding a depth of each nested condition in the loop; and iteratively fusing nodes of the plurality of nested conditions from an innermost nested condition outward (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions in loop kernels with nested conditionals.

As per claim 34, Rangan and Radhika teach/suggest all the claimed features of claim 33 above, where Rangan and Radhika further teach/suggest the method comprising wherein fusing nodes of the data dependency graph further comprises making conditional branches of each of the plurality of nested conditions symmetrical (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

Rangan and Radhika teach/suggest all the claimed features of claim 34 above, where Rangan and Radhika further teach/suggest the method comprising wherein conditional branches of a condition are symmetrical when there is an equal number of nodes in an if branch and an else branch (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 36, Rangan and Radhika teach/suggest all the claimed features of claim 34 above, where Rangan and Radhika further teach/suggest the method comprising wherein making the conditional branches of each of the plurality of nested conditions symmetrical comprises: determining whether the conditional branches of a given condition are symmetrical; and if a conditional branch of the given condition is asymmetrical, fusing nodes in a longer branch with a no operation instruction such that the conditional branches of the given condition are made symmetrical (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-5C; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claim 37, claim 37 is rejected in accordance to the same rational and reasoning as the above rejection of claim 31, where Rangan and Radhika further teach/suggest an apparatus comprising: processing circuitry; and a memory storing instructions, which, when executed by the processing circuitry cause the apparatus to Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]).

As per claims 38-40, claims 38-40 is rejected in accordance to the same rational and reasoning as the above rejection of claims 33-34 and 36. 

Claims 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan et al. (US Pub.: 2009/0288063) in view of Radhika et al. (US Pub.: 2016/0246602) as applied to claim 21 above, and further in view of MIWA (US Pub.: 2010/0005276).

As per claim 25, Rangan and Radhika teach/suggest all the claimed features of claim 21 above, where Rangan and Radhika further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction memory circuitry comprises: configured to provide the instructions from the set of instructions to the plurality of processing elements; and an instruction memory configured to store the set of instructions and provide instructions from the set of instructions based on the instruction fetch signals (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; and Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]); but, Rangan and Radhika do not expressly teach the coarse-grained reconfigurable array comprising: an instruction buffer; and provide to the instruction buffer.
MIWA teaches/suggests a system comprising: an instruction buffer (Fig. 1, ref. 12); and provide to the instruction buffer (Fig. 1; [0006]-[0009]; and [0018]-[0019]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include MIWA’s instruction buffer into Rangan and Radhika’s architecture for the benefit of optimizing power consumption (MIWA, [0006]; and [0009]) to obtain the invention as specified in claim 25.

As per claim 26, Rangan, Radhika and MIWA teach/suggest all the claimed features of claim 25 above, where Rangan, Radhika and MIWA further teach/suggest the coarse-grained reconfigurable array comprising wherein when the one of the plurality of nested conditional instructions is loaded into the instruction buffer, the instruction skip value is loaded into the conditional lookaside buffer (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and MIWA, Fig. 1; [0006]-[0009]; and [0018]-[0019]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 27, Rangan, Radhika and MIWA teach/suggest all the claimed features of claim 26 above, where Rangan, Radhika and MIWA further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction buffer is configured to provide the instruction skip value to the conditional lookaside buffer when the one of the plurality of nested conditional instructions is provided from the instruction Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and MIWA, Fig. 1; [0006]-[0009]; and [0018]-[0019]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 28, Rangan, Radhika and MIWA teach/suggest all the claimed features of claim 26 above, where Rangan, Radhika and MIWA further teach/suggest the coarse-grained reconfigurable array comprising wherein when the one of the plurality of nested conditional instructions is loaded into the instruction buffer, the instruction skip value is loaded into the conditional lookaside buffer along with the one of the plurality of nested conditional instructions or a reference to the one of the plurality of nested conditional instructions (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and MIWA, Fig. 1; [0006]-[0009]; and [0018]-[0019]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 29, Rangan, Radhika and MIWA teach/suggest all the claimed features of claim 25 above, where Rangan, Radhika and MIWA further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and MIWA, Fig. 1; [0006]-[0009]; and [0018]-[0019]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.

As per claim 30, Rangan, Radhika and MIWA teach/suggest all the claimed features of claim 29 above, where Rangan, Radhika and MIWA further teach/suggest the coarse-grained reconfigurable array comprising wherein the instruction fetch signals cause the instruction memory circuitry to iteratively skip a number of instructions in the instruction buffer based on instruction skip values for nesting levels of the plurality of nested conditional instructions, such that these instructions are not provided to the plurality of processing elements (Rangan, Fig. 1-3; [0017]-[0020]; [0023]; [0025]-[0026]; Radhika, Fig. 1; Fig. 3-4; Fig. 8A-8B; Fig. 12-13; [0005]; [0008]; [0015]-[0019]; [0046]; [0052]-[0056]; [0070]; [0073]-[0075]; [0085]-[0089]; and MIWA, Fig. 1; [0006]-[0009]; and [0018]-[0019]), wherein it would have been obvious to one of ordinary skilled in the art to further implement the above claimed features for the proper processing of the selected instructions.
II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        March 15, 2021